              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       SOUTHERN DIVISION

AMOS HICKS                                                        PETITIONER

v.                                               CAUSE NO. 1:18CV107-LG-FKB

ANDREW MILLS, Warden                                            RESPONDENT

                              FINAL JUDGMENT

      This matter is before the Court on submission of the [8] Report and

Recommendation entered by United States Magistrate Judge F. Keith Ball entered

in this cause on December 10, 2018. The Court, having adopted said Report and

Recommendation as the finding of this Court by Order entered this date, finds that

this matter should be dismissed. Accordingly,

      IT IS ORDERED AND ADJUDGED that this matter be, and is hereby,

DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 3rd day of January, 2019.




                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE
